Title: From Thomas Jefferson to George Jefferson, 27 December 1803
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington Dec. 27. 03.
               
               The uncertainty when my note to Peyton for 558.14 D may be deposited with you, obliging me to be in a state of preparation for it, I find it better to provide & forward you the money at once, that no delay may be asked. you will accordingly recieve herein inclosed five hundred & sixty dollars to enable you to discharge the note on sight. accept my affectionate saluations.
               
                  Th: Jefferson
               
            